Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2019

                                      No. 04-18-00450-CV

                           Velma SAN MIGUEL and Alexis Rendon,
                                       Appellant-s

                                                v.

               PLAINSCAPITAL BANK, Trustee of The Guerra Mineral Trust,
                                  Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-16-19
                         Honorable Everardo Garcia, Judge Presiding

                                         ORDER
       On May 23, 2019, Filiberto Guerra III filed a “Challenge of Jurisdiction and Motion to
Dismiss.” Although Guerra was a defendant in the underlying case, he did not file a notice of
appeal. Guerra is neither an appellant nor an appellee in this appeal. We STRIKE Filiberto
Guerra III’s May 23, 2019 filing.

       We again caution Filiberto Guerra III that all pleadings and motions must comply with
the applicable laws and rules. See TEX. CIV. PRAC. & REM. CODE ANN. § 10.001 (“Signing of
Pleadings and Motions”); TEX. R. CIV. P. 13 (“Effect of Signing Pleadings, Motions and Other
Papers; Sanctions”). Further, this court may order sanctions for violations of the rules. See TEX.
CIV. PRAC. & REM. CODE ANN. § 10.004; TEX. R. CIV. P. 13; Pressley v. Casar, 567 S.W.3d 327,
332–33 (Tex. 2019) (“Chapter 10 of the Civil Practice and Remedies Code permits sanctions for
pleadings that are filed for an improper purpose or that lack legal or factual support.”).

       Entered on this 29th day of May, 2019.
                                                            PER CURIAM


ATTESTED TO:___________________________
                Keith E. Hottle,
                Clerk of Court